DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 08/23/2022 is acknowledged.  The Amendment includes the amending of claims 1-2, 8-9, 11-12, 14-15, and 17-20, the cancellation of claim 18, and the addition of claims 21-26.
Terminal Disclaimer
4.	The terminal disclaimers filed on 05/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,515,120 and U.S. Patent 10,902,064 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 05/27/2022 have been overcome by applicant’s amendment received on 08/23/2022.
Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
7.	Claims 1-17 and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-17 and 19-26 are directed to a computer-implemented method, system, and non-transitory computer readable medium respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of determining and assigning permissions/licenses.
The examiner further notes that claim 1 recites a method for determining permissions based on metrics which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. determining permissions of a licensable product), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of determining permissions based on metrics.  The examiner notes that the claimed invention organizes information related to permissions/licenses of products. Traditionally, attorneys or anyone else involved in the field of law would determine and assign permissions/licenses regarding products. Attorneys or anyone else involved in the field of law determine and assign permissions/licenses with respect to products. Because the limitations above closely follow the steps standard in determining licenses/permissions and performing legal duties, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Claim 1:
A computer-implemented method, comprising
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a computer, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
receiving data from a data storage device, the data comprising a plurality of items and a particular item
calculating, by digital electronic circuitry, a similarity score for each of the plurality of items and the particular item; 
determining, by the digital electronic circuitry, a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, defining a first permission for the person to use the particular item based on the similarity score for each of the plurality of items and that person's score for items, the first permission including an ability to assign a second permission for a second user; 
identifying and assigning the defined first permission to the person
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as a computer, data storage device, digital electronic circuitry, etc, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning of permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of performing the legal duties of determining and assigning of permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer”, “data storage device”, “digital electronic circuitry”, is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-10,19-21, and 24 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining and assigning of permissions/licenses of the steps of claim 1 and do not amount to significantly more.
Specifically, claim 2 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 3 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 4 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 5 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 6 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 7 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 8 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 9 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 10 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 19 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 20 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 21 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 24 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 via the use of a generic interface and does not amount to significantly more.  
Claim 11:
A computer-implemented system, comprising: one or more data processors; a non-transitory computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors, computer-readable medium, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
that include:  receiving data from a storage device, the data comprising a plurality of items and a particular item;  
calculating a similarity score for each of the plurality of items and the particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, defining a first permission for the person to use the particular item based on the similarity score for each of the plurality of items and the person's score for items, the first permission including an ability to assign a second permission for a second user; 
identifying and assigning the defined first permission to the person
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, computer-readable medium, storage device, etc, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a system instructing the reader to implement the identified system of performing the legal duties of determining and assigning permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium”, “storage device”, is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 12-16, 22, and 25 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining and assigning permissions/licenses of the steps of claim 11 and do not amount to significantly more.
Specifically, claim 12 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 13 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 14 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally claim 15 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 16 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 22 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 25 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 via the use of a generic interface and does not amount to significantly more.  
Claim 17:
A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors), does not take the claim out of the certain methods of organizing human activity grouping.
the steps comprising:  receiving data from a storage device, the data comprising a plurality of items and a particular item; 
calculating, by digital electronic circuitry, a similarity score for each of the plurality of items and the particular item; 
determining, by digital electronic circuitry, a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, determining a first permission for the person to use the particular item based on the similarity score for each of the plurality of items and the person's score for items, the first permission including an ability to assign a second permission for a second user; and
identifying and assigning the defined first permission to the person
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, storage device, digital electronic circuitry, etc., does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a non-transitory computer readable medium instructing the reader to implement the identified non-transitory computer readable medium of performing the legal duties of determining and assigning permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium”, “storage device”, and “digital electronic circuitry” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 23 and 26 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining and assigning permissions/licenses of the steps of claim 17 and do not amount to significantly more.
Specifically, claim 23 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 17 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 26 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 17 via the use of a generic interface and does not amount to significantly more.  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1, 6-11, 13-17, 19-20, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), in view of Selinger et al. (U.S. Patent 7,536,322), and further in view of Pienkos (U.S. Patent 7,272,572).
11.	Regarding claims 1, 11, and 17, Park teaches a computer-implemented method, computer-implemented system, and non-transitory computer-readable medium comprising:
A)  receiving data from a data storage device, the data comprising a plurality of items and a particular item (Paragraphs 26-27 and 38);
B)  calculating, by digital electronic circuitry, a similarity score for each of the plurality of items and the particular item (Paragraphs 26-27 and 38); 
C)  determining, by the digital electronic circuitry, a score for each person in a pool for each of the plurality of items (Paragraph 38); 
E)  based on the similarity score for each of the plurality of items and the person's score for items (Paragraphs 26-27 and 38).
	The examiner notes that Park teaches “receiving data from a data storage device, the data comprising a plurality of items and a particular item” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27) and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items entails receiving data about both the candidate items and the user consumed items in the first place.  The examiner notes that Park teaches “calculating, by digital electronic circuitry, a similarity score for each of the plurality of items and the particular item” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27) and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items teach the claimed similarity score.  The examiner further notes that Park teaches “determining, by the digital electronic circuitry, a score for each person in a pool for each of the plurality of items” as “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated affinity score for each item to the user teaches the claimed score.  Moreover, the system of Park is clearly directed towards multiple users such that affinity scores for each user will be calculated and recommended items will be directed to each user based on the highest affinity score.  The examiner further notes that Park teaches “based on the similarity score for each of the plurality of items and that person's score for items” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27), and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items teach the claimed similarity score.  Moreover, the calculated affinity score for each item to the user teaches the claimed person’s score.
	Park does not explicitly teach:
D)  wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric.
	Gross, however, teaches “wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that Gross teaches that the computing of the total number of units sold, views, etc. (i.e. number of interactions) and the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Furthermore, the subsequent calculation of a trendsetter score (i.e. “prescience”) can be based on “earliness” as described in the citation of Paragraph 125 (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).
Park and Gross do not explicitly teach:
E)  for each person, defining a first permission for the person to use the particular item;
G)  identifying and assigning the defined first permission to the person.
Selinger, however, teaches “for each person, defining a first permission for the person to use the particular item” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57) and “identifying and assigning the defined first permission to the person” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57).
The examiner further notes that the secondary reference of Selinger teaches the concept of identifying and sending (i.e. “assigning” in the broadest reasonable interpretation) offers (i.e. “permissions” in the broadest reasonable interpretation) to purchase (i.e. “use” in the broadest reasonable interpretation) unreleased products to specific identified early adopters as shown in Figure 14.  Specifically, users are allowed (i.e. “permitted”) to purchase (i.e. “use”) unreleased products. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Selinger’s would have allowed Park’s and Gross’s to provide a method for increasing traffic to commercial items, as noted by Selinger (Column 2, lines 50-61).
	Park, Gross, and Selinger do not explicitly teach:
F)  the first permission including an ability to assign a second permission for a second user.
	Pienkos, however, teaches “the first permission including an ability to assign a second permission for a second user” as “IPIB 110 takes an interest in the patents (and other IP) of its clients, the IP owners 120, by obtaining a license to (including a right to sublicense), or purchasing outright, the patents of the IP owners. By licensing or purchasing its clients' patents, IPIB 110 gains a strong and direct financial incentive to sublicense or resell its clients' patents, something which is lacking in law firms and accounting firms (or, collectively, service firms) 150. In the case where IPIB 110 licenses (e.g., sublicenses) the patents of IP owners 120 to IP desirers 130, the IPIB typically retains a proportion of whatever royalties flow from the IPIB's sublicensing of the licensed patents, which align the IPIB's interests with those of the IP owners (from whom the IPIB licensed the patents)” (Column 8, lines 26-38), “In the case where the visitor desires a licensing arrangement, for example, the information obtained by IPIB computer system 210 can include: the desired time period and desired expiration date of any licensing arrangement; any desired territorial restrictions on the license; any desired restrictions on sublicensing (including restrictions on sublicensing to competitors or certain companies)” (Column 16, lines 41-48), “In the case of obtaining licenses from IP owners 120, every agreement between IPIB 110 and such IP owners typically should include a clause giving the IPIB the right to sublicense to third parties, to give the IPIB the ability to sublicense the IP to IP desirers 130 (which rights are typically not presumed to exist in the absence of affirmative statements in the licensing agreements). (In the case of virtually any license agreement, the seller or licensor should provide a warranty that it has the ability to sell or license the IP as specified under the agreement.)” (Column 18, lines 13-23), and “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license to include various parameters including the right to sublicense (which is a fundamental legal concept) (i.e. the right for a licensee to in turn sub-license (i.e. assign a “second permission” to a different entity).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).

Regarding claims 6 and 13, Park does not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the earliness of interaction metric is based on conversions of items.
	Gross, however, teaches “wherein the earliness of interaction metric is based on conversions of items” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

Regarding claim 7, Park does not explicitly teach a computer-implemented method comprising:
A)  wherein conversions comprise purchases or rentals of items.
	Gross, however, teaches “wherein conversions comprise purchases or rentals of items” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion (i.e. rentals, sale, etc.) of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

Regarding claims 8 and 14, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the first permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission.
	Pienkos, however, teaches “wherein the first permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission” as “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license to include various parameters including the fundamental legal concept of whether the license is an exclusive license or a non-exclusive license (See Figure 6D).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).

Regarding claims 9 and 15, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the first permission is limited to a particular geographic area.
	Pienkos, however, teaches “wherein the first permission is limited to a particular geographic area” as “In the case where the visitor desires a licensing arrangement, for example, the information obtained by IPIB computer system 210 can include: the desired time period and desired expiration date of any licensing arrangement; any desired territorial restrictions on the license; any desired restrictions on sublicensing (including restrictions on sublicensing to competitors or certain companies)” (Column 16, lines 41-48), and “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license to include various parameters including territorial restrictions (i.e. geographic areas).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).

	Regarding claims 10 and 16, Park further teaches a computer-implemented method and computer-implemented system comprising:
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book (Paragraph 23).
	The examiner notes that Park teaches “wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book” as “The term "item" can also refer to tangible products such as DVDs, clothing, or consumer electronics, or to services such as travel or financial advice. One of ordinary skill in the art will appreciate that what the term "item" can refer to in the context of this disclosure is virtually limitless” (Paragraph 23).  The examiner further notes that a DVD is an example of a physical video copy.

Regarding claim 19, Park, Gross, and Selinger do not explicitly teach a computer-implemented method comprising:
A)  wherein the first permission is active for a period of time.
	Pienkos, however, teaches “wherein the first permission is active for a period of time” as “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license to include various parameters including the time period that the license is in effect.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).
Regarding claim 20, Park and Gross do not explicitly teach a computer-implemented method comprising:
A)  wherein the first permission facilitates a plurality of transactional edits to the particular item.
Selinger, however, teaches “wherein the permission facilitates a plurality of transactional edits to the particular item” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57).
The examiner further notes that due to the diction of “facilitates”, the aforementioned limitation is interpreted as an intended-use type limitation.  Nevertheless, it is clear that the secondary reference of Selinger teaches the concept of identifying and sending (i.e. “assigning” in the broadest reasonable interpretation) offers (i.e. “permissions” in the broadest reasonable interpretation) to purchase (i.e. “use” in the broadest reasonable interpretation) unreleased products to specific identified early adopters as shown in Figure 14.  Specifically, users are allowed (i.e. “permitted”) to purchase (i.e. “use”) unreleased products.  A purchased product from a user allows that user to perform transactional edits (which are not defined in the claims) in any manner that they see fit.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Selinger’s would have allowed Park’s and Gross’s to provide a method for increasing traffic to commercial items, as noted by Selinger (Column 2, lines 50-61).

Regarding claims 24 and 26, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and non-transitory computer-readable medium comprising:
A)  wherein the first permission is defined by a permissions interface.
	Pienkos, however, teaches “wherein the first permission is defined by a permissions interface” as “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license via an interface (See Figure 6D).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).

Regarding claim 25, Park, Gross, and Selinger do not explicitly teach a computer-implemented system comprising:
A)  a permissions interface coupled to the one or more data processors, the permissions interface including one or more controls.
	Pienkos, however, teaches “a permissions interface coupled to the one or more data processors, the permissions interface including one or more controls” as “an additional fourth web page 630 appears at the computer system 220 of the IP owner 120, as shown in FIG. 6(d). At the fourth web page 630, the IP owner 120 can submit additional information specifying the rights or interests in the IP assets that the IP owner 120 is able or willing to transfer. As shown in FIG. 6(d), the fourth web page 630 includes a plurality of selection items 632 at which the IP owner 120 can specify the rights in its IP assets that it desires to transfer. For example, the IP owner 120 can specify whether the IP owner wishes to only license its IP or to sell it outright to the IPIB 110. Further for example, where the IP is to be licensed, the IP owner 120 can specify whether it wishes the license to be exclusive or non-exclusive, the time period/expiration date of the license, any territorial restrictions regarding the license, any sublicensing restrictions, and a desired royalty rate. Additionally, the IP owner 120 can specify whether the license is restricted to particular usage or product/market limitations, or whether the license (or sale) applies only to particular claims of the patent” (Column 27, lines 59-67-Column 28, lines 1-10).
	The examiner further notes that the secondary reference of Pienkos teaches the concept of defining a license via an interface with controls (See Figure 6D).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Pienkos’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for aiding in facilitating the transfer of property rights, as noted by Pienkos (Column 5, lines 45-47).
12.	Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), in view of Selinger et al. (U.S. Patent 7,536,322), and further in view of Pienkos (U.S. Patent 7,272,572) as applied to claims 1, 6-11, 13-17, 19-20, and 24-26 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818).
13.	Regarding claims 2 and 15, Park, Gross, Selinger, and Pienkos do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the first permission is further based on an amount of time of interaction metric.
	Goodwin, however, teaches “wherein the permission is further based on an amount of time of interaction metric” as “The document may be associated with the user when the user creates, edits, views or otherwise accesses the document. An actions record may be maintained, step 106. The actions record may identify actions that have been performed on a document by a user, time of action, duration of action, and other criteria. Based on actions performed on the document by a user and the category or categories assigned to the document, a user affinity may be determined, step 108. The user affinity may be a score calculated based on the user's actions regarding a particular document and the categories assigned to the document as described in further detail below with reference to FIG. 2” (Paragraph 26).
	The examiner further notes that the secondary reference of Goodwin teaches the concept that duration (i.e. amount of time) of interactions can be used as a basis for calculating scores. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Goodwin’s would have allowed Park’s, Gross’s, Selinger’s, and Pienkos’s to provide a method for more accurately discerning user affinities, as noted by Goodwin (Paragraph 5).
14.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), in view of Selinger et al. (U.S. Patent 7,536,322), and further in view of Pienkos (U.S. Patent 7,272,572) as applied to claims 1, 6-11, 13-17, 19-20, and 24-26 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of 
15.	Regarding claim 3, Park, Gross, Selinger, Pienkos, and Goodwin do not explicitly teach a computer-implemented comprising:
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people.
	Neuneier, however, teaches “wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people” as “the duration an average user is expected to stay on a web page may be calculated by taking all durations and the text length into consideration allowing a comparison of the individual duration of a single user compared with the average time of all users” (Paragraph 36).
	The examiner further notes that the secondary reference of Neuneier teaches that duration of a user can be compared to the durations of other users.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Neuneier’s would have allowed Park’s, Gross’s, Selinger’s, Pienkos’s and Goodwin’s to provide a method for making durations better comparable to one another, as noted by Neuneier (Paragraph 36).
16.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), in view of Selinger et al. (U.S. Patent 7,536,322), and further in view of Pienkos (U.S. Patent 7,272,572) as applied to claims 1, 6-11, 13-17, 19-20, and 24-26 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of Ramer et al. (U.S. PGPUB 2007/0061332).
17.	Regarding claim 4, Park, Gross, Selinger, Pienkos, and Goodwin do not explicitly teach a computer-implemented method comprising:
A)  wherein the amount of time of interaction metric is based on viewing or listening times.
	Ramer, however, teaches “wherein the amount of time of interaction metric is based on viewing or listening times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, Selinger’s, Pienkos’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).

Regarding claim 5, Park, Gross, Selinger’s, Pienkos, and Goodwin do not explicitly teach a computer-implemented method comprising:
A)  wherein the amount of time of interaction metric is based on website or advertisement viewing times.
	Ramer, however, teaches “wherein the amount of time of interaction metric is based on website or advertisement viewing times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54) and “Implicit preferences of users may also be collected by recording all pages that are visited by users and the frequency and/or duration of each visit” (Paragraph 64).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, Selinger’s, Pienkos’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).
18.	Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), in view of Selinger et al. (U.S. Patent 7,536,322), and further in view of Pienkos (U.S. Patent 7,272,572) as applied to claims 1, 6-11, 13-17, 19-20, and 24-26 above, and further in view of Klinger et al. (U.S. PGPUB 2009/0271289).
19.	Regarding claims 21-23, Park, Gross, and Selinger do not explicitly teach a computer-implemented method, computer-implemented system, and non-transitory computer-readable medium comprising:
A)  wherein the first permission further includes an ability to promote the particular items. 
	Klinger, however, teaches “wherein the first permission further includes an ability to promote the particular items” as “More interesting is the notion of "nudging" a social network by actively promoting appropriate products to key influencers/endorsers. If a vendor or community operator knows that dparton999 has a huge country music following, the vendor or community could "ask" her to endorse a new product that is expected to appeal to her endorsement network. Incentives provided to prospective endorsers can be many and varied, from simply asking, through free products, to a percentage of overall sales through a social network of a target product. One could even reward a strong endorser with a percentage of all sales from within her "endorsement basin" (the area in the social network within her individual endorsement network)” (Paragraph 107).
	The examiner further notes that the secondary reference of Klinger teaches the concept of identifying influencers in order for such influencers to endorse/promote products.  The combination would result in expanding Gross’s and Selinger’s influencers/trendsetters by having them promote products.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Klinger’s would have allowed Park’s, Gross’s, Selinger’s, and Pienkos’s to provide a method for facilitating endorsements, as noted by Klinger (Paragraph 29).
Response to Arguments
20.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Pienkos).
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicants argue on Page 8 that “the permissions referred to in the present application are not associated with any laws, regulations, or legal rules. Rather, the permissions involve allowed interactions with content items and are assigned by a system user not acting under a particular legal authority. For example, paragraph [0268] of the published application states, “FIG. 35 shows an exemplary permissions interface 3500 enabling a first user of the system to assign permissions for a second user of the system to view reports and metrics about a particular content item.” Accordingly, Applicant submits that the permissions and licenses involved in the claimed subject matter are not directed to an abstract idea or to legal duties”.  However, the items with which permissions are assigned with respect to are items of commerce (See dependent claims 10 and 16).  Moreover, the independent claims are directed towards permissions to use such items.  Additionally, assigning defined permissions to use items (including restrictions on such defined permissions) is what licenses are (which is a fundamental legal concept).  Furthermore, the instant specification itself states that such permissions are licenses (See Page 29, lines 23-32). 
Applicants argue on Pages 8-9 that “the claims recite additional elements that integrate the alleged abstract ideas into a practical application… The amended claims, taken as a whole, integrate the claimed systems and methods into a practical application and are far from monopolizing the alleged judicial exceptions. See id. (“A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”) The amended claims are therefore not directed to an abstract idea, and the rejections under 35 U.S.C. § 101 should be withdrawn”.  However, in contrast to the assertions from the applicants, the claims are directed towards an abstract idea with no integration into a practical application.  As explained above, the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of determining and assigning permissions/licenses.  Moreover, there is no integration into a practical application as assigning a defined permission to a user is in and of itself the abstract idea of determining and assigning permissions/licenses.  
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,483,846 issued to Kumar et al. on 27 January 2009.  The subject matter disclosed therein is pertinent to that of claims 1-17, and 19-26 (e.g., methods to identify potential influencers).
U.S. PGPUB 2011/0282758 issued to Jacobi et al. on 17 Novembers 2011.  The subject matter disclosed therein is pertinent to that of claims 1-17, and 19-26 (e.g., methods to identify potential influencers).
Contact Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 29, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168